Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00828-CV

    COURTYARD SNF, L.L.C. D/B/A COURTYARD CONVALESCENT
        CENTER AND MANDY AMANDA NATION, Appellants

                                        V.

       ARLENE SWEET, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF JOSEPH SWEET, SR., AND JOSEPH P. SWEET,
 JR., MICHAEL SWEET, BARBARA HAWKINS, RHONDA BLANTON
               AND REGINA BATTLE, Appellees

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13886

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 24, 2012. On December
28, 2012, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and McCally.




                                        2